Title: David Hall’s Remittances to England, 1757–1765
From: Hall, David
To: 


[June 2, 1757]
The partnership agreement with David Hall, Jan. 1, 1748, provided that Hall was to pay one half the net income of the printing office to Franklin at every monthly clearing of accounts. Apparently such strict regularity did not prove feasible and Franklin did not insist upon it. During his prolonged trip to England, however, he did expect Hall to send him bills of exchange at reasonable intervals covering, in round figures, the amounts due. In the record book labeled “Accounts Current Book David Hall Commencing Anno 1748,” Hall devoted folios 19, 24, and 29 to a listing of the bills of exchange he sent to his senior partner in England. In each instance he noted the drawer of the bill he had bought, the English firm or public office on which it was drawn, the amount in pounds sterling, and the ships (usually with the captains’ names) by which he had sent the original bill and other copies. The dates run from June 2, 1757, to April 12, 1762, with one single entry of Feb. 25, 1765, soon after Franklin had gone back on his second mission as agent for the Pennsylvania Assembly. With the exception of this final item all the bills of exchange are mentioned in the surviving correspondence between the partners during Franklin’s absence. While the particulars of the individual bills hardly need to be printed here, a summary of Hall’s remittances may be useful in connection with that correspondence, which will appear at appropriate dates in this and later volumes:
          
            
              Date
              Sterling
              Date
              Sterling
            
            
              1757,
              June
              2
              £100
              0s.
              0d.
              1759,
              Feb.
              28
              £100
              0s.
              0d.
            
            
              
              July
              4
              100
              0
              0
              
              March
              24
              100
              0
              0
            
            
              
              Sept.
              4
              100
              0
              0
              
              June
              18
              200
              0
              0
            
            
              
              Oct.
              18
              100
              0
              0
              
              Dec.
              15
              200
              0
              0
            
            
              
              (Nov.
              12
              100
              0
              0)
              1760,
              March
              5
              200
              0
              0
            
            
              1758,
              Jan.
              6
              100
              0
              0
              
              April
              18
              100
              0
              0
            
            
              
              Feb.
              4
              100
              0
              0
              1761,
              Feb.
              9
              200
              0
              0
            
            
              
              April
              24
              100
              0
              0
              
              June
              1
              100
              0
              0
            
            
              
              April
              24
              149
              12
              5
              1762,
              April
              12
              300
              0
              0
            
            
              
              July
              22
              100
              0
              0
              1765,
              Feb.
              25
              150
              0
              0
            
            
              
              Nov.
              13
              100
              0
              0
              Total
              £2799
              12s.
              0d.
            
            
              1759,
              Jan.
              18
              100
              0
              0
              
              
              
              
              
              
            
          
